DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Species A in the reply filed on 16-Jun-2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16-Jun-2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Eichinger (DE 10 2013 009747) (machine translation attached) in view of Lee et al. (US 2014/0297074).
Regarding claim 13, Eichinger discloses a method for engaging a parking lock (18) of a motor vehicle (see e.g. machine translation, ¶¶ 0008-0010) comprising: a service brake (see ¶ 0030, “service brake of the vehicle”) and a parking brake (19), in which the parking lock is engaged (see ¶¶ 0030-0033), and an additionally provided device of the motor vehicle (see ¶ 0010, “electric motor”).  
Eichinger does not disclose that, while by means of a braking device of the motor vehicle, the rolling away of the motor vehicle is at least restricted, wherein as the braking device, an additionally provided parking device of the motor vehicle, different from the service brake and from the parking brake is used.  
Lee teaches a method for engaging a parking brake of a motor vehicle (see Abstract, FIGS. 1-3) wherein by means of a braking device (16) of the motor vehicle, the rolling away of the motor vehicle is at least restricted (see ¶ 0025), wherein as the braking device, an additionally provided parking device of the motor vehicle, different from the service brake and from the parking brake is used (see e.g. ¶ 0025; electric motor (16) is different from service brake and parking brake).  
It would have been obvious to combine the method steps of Lee of controlling the motor to hold the vehicle stationary to prevent the vehicle from rolling away in the event of failure of the parking lock and  parking brake (see e.g. Lee, ¶ 0025, motor is automatically operated to hold vehicle stationary; see also Eichinger, machine translation, ¶ 0033, contemplating failure of parking lock and parking brake but requiring operator to manually operate service brakes to hold vehicle stationary).  
Regarding claim 14, Lee teaches that the braking device comprises at least one electric motor (16) designed for driving the motor vehicle, by means of which the rolling away of the motor vehicle is at least restricted (see ¶ 0025) in such way that, by means of the electric motor, at least one shaft of the motor vehicle is moved several times alternately in a first rotation direction and in a second rotation direction opposite to the first rotation direction (see ¶ 0025; see also FIG. 3, control method includes loop that comprises “roll back” and “roll forward”).  
Regarding claim 22, Lee teaches that the rolling away of the motor vehicle is automatically at least restricted by means of the braking device (see ¶ 0025), by controlling the braking device with an electronic computing device of the motor vehicle (see ¶ 0049).  
Regarding claim 23, Lee discloses that the initially moving motor vehicle is automatically braked via the braking device by means of the electronic computing device of the motor vehicle (see ¶¶ 0025, 0049), by controlling the braking device with the computing device (see ¶¶ 0025, 0049), whereupon by means of the braking device, the rolling away of the motor vehicle is at least restricted (see ¶¶ 0025, 0049).  
Regarding claim 24, Eichinger discloses a motor vehicle (see e.g. machine translation, ¶¶ 0008-0010) comprising: a parking lock (18), a service brake (see ¶ 0030, “service brake of the vehicle”), and a parking brake (19), wherein a device (see ¶ 0010, “electric motor”), different from the service brake and from the parking brake, is additionally provided (see ¶ 0010, “electric motor”).
Eichinger does not disclose that the additional device is designed to at least restrict the rolling away of the motor vehicle while the parking lock is 8International Application No. PCT/EP2018/069252engaged.
Lee teaches a motor vehicle (see Abstract, FIGS. 1-3) comprising a braking device (16), different from a service brake and a parking brake (see e.g. ¶ 0025; electric motor (16) is different from service brake and parking brake), which is designed to at least restrict the rolling away of the motor vehicle while the vehicle is parked (see ¶ 0025).  
It would have been obvious to combine configuration of Lee of controlling the motor to hold the vehicle stationary to prevent the vehicle from rolling away in the event of failure of the parking lock and  parking brake (see e.g. Lee, ¶ 0025, motor is automatically operated to hold vehicle stationary; see also Eichinger, machine translation, ¶ 0033, contemplating failure of parking lock and parking brake but requiring operator to manually operate service brakes to hold vehicle stationary).  
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eichinger (DE 10 2013 009747) (machine translation attached) in view of Lee et al. (US 2014/0297074), as applied to claims 13 and 14, above, and further in view of Kato et al. (US 2008/0302627).
Regarding claim 16, Eichinger does not disclose that by means of at least one sensor device, at least one measurement value characterizing a rolling speed of the motor vehicle is recorded, wherein the parking lock is engaged, depending on the recorded measurement value.
Kato teaches a method for engaging a parking lock of a motor vehicle (see Abstract, FIG. 5) comprising by means of at least one sensor device (11), at least one measurement value characterizing a rolling speed of the motor vehicle is recorded (see ¶ 0108), wherein the parking lock is engaged, depending on the recorded measurement value (see ¶ 0107).
It would have been obvious to combine the wheel speed sensor and step of engaging the parking lock dependent on the detected speed to prevent damage to the parking lock and/or transmission of the vehicle due to inadvertent actuation at high vehicle speeds. 
Regarding claim 17, Kato teaches that the parking lock is engaged when the measurement value falls below a predetermined threshold value (see ¶ 0107).  
Regarding claim 18, Kato teaches that the measurement value comprises a rotational speed of at least one wheel of the motor vehicle and the sensor device comprises at least one wheel speed sensor (see ¶¶ 0107, 0108), by means of which the rotational speed of the wheel is recorded, wherein the parking lock is engaged, depending on the recorded rotational speed of the wheel (see ¶¶ 0107, 0108).  
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eichinger (DE 10 2013 009747) (machine translation attached) in view of Lee et al. (US 2014/0297074), and Kato et al. (US 2008/0302627), as applied to claims 16-18, above, and further in view of Brandstaetter et al. (US 10,160,453).
Regarding claim 19, Kato teaches that the parking lock is engaged, depending on the recorded vehicle speed (see ¶¶ 0107, 0108).
Neither Eichinger nor Kato disclose that the measurement value comprises a rotational speed of a shaft of the motor vehicle, in particular of the engine of the motor vehicle designed for driving the motor vehicle, and the sensor device comprises at least one shaft speed sensor, by means of which the rotational speed of the shaft is recorded, wherein the parking lock is engaged, depending on the recorded rotational speed of the shaft.  
Brandstaetter teaches a method of operating a vehicle (see Abstract), wherein a measurement value comprises a rotational speed of a shaft of the motor vehicle (see col. 20, lines 34-52), in particular of the engine of the motor vehicle designed for driving the motor vehicle (see col. 20, lines 34-52), and the sensor device comprises at least one shaft speed sensor (see col. 20, lines 34-52), by means of which the rotational speed of the shaft is recorded (see col. 20, lines 34-52).   
It would have been obvious to combine the shaft speed sensor of Brandstaetter with the modified method and device of Eichinger to provide a redundant means of measuring vehicle speed that can provide a plausibility check and/or a backup in the event of failure of the wheel speed sensor.  
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eichinger (DE 10 2013 009747) (machine translation attached) in view of Lee et al. (US 2014/0297074), as applied to claim 13, above, and further in view of Kato et al. (US 2008/0302627) and Brandstaetter et al. (US 10,160,453).
Regarding claim 20, Kato teaches that a speed of the vehicle is determined and the parking lock is engaged, depending on the recorded vehicle speed (see ¶¶ 0107, 0108).
It would have been obvious to combine the step of engaging the parking lock dependent on the vehicle speed to prevent damage to the parking lock and/or transmission of the vehicle due to inadvertent actuation at high vehicle speeds. 
Neither Eichinger nor Kato disclose that based on a satellite-based navigation system, a speed of the motor vehicle is determined.  
Brandstaetter teaches a method of operating a vehicle (see Abstract), wherein based on a satellite-based navigation system, a speed of the motor vehicle is determined (see col. 2, lines 34-52).   
It would have been obvious to combine the satellite based speed determination of Brandstaetter with the modified method and device of Eichinger to provide a redundant means of measuring vehicle speed that can provide a plausibility check and/or a backup in the event of failure of the wheel speed sensor.  
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eichinger (DE 10 2013 009747) (machine translation attached) and Lee et al. (US 2014/0297074), as applied to claim 13, above, and further in view of Yamamoto (US 2010/0048352).
Regarding claim 21, Yamamoto does not disclose that after engaging the parking lock, the braking device is deactivated.  
Yamamoto teaches a method for engaging a parking lock (see Abstract; FIG. 7), wherein after engaging a parking lock (see Abstract, FIG. 7, step S26), the braking device is deactivated (see Abstract, FIG. 7, step S30).  
It would have been obvious to release the braking device after engaging the parking lock to allow the vehicle to be held stationary by a device that does not require any continual energy input or maintenance of any hydraulic pressure.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
July 1, 2022